         Case 18-35672 Document 2518 Filed in TXSB on 12/02/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number             18-35672 (DRJ)
          Debtor            In Re:                  Westmoreland Coal Company, et al.


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             Wesley R. Powell
                       Firm                             Willkie Farr & Gallagher LLP
                       Street                           787 Seventh Avenue
                 City & Zip Code                        New York, NY 10019
                    Telephone                           212-728-8000
                                                        New York Bar No. 2671287
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                                             AlixPartners LLP


 Dated: December 2, 2019                  Signed: /s/ Wesley R. Powell




 COURT USE ONLY: The applicant’s state bar reports their status as:                               .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
